DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 10/27/2021, with respect to Claims 1-17 with respective to “a virtual switch in a hypervisor, wherein: the virtual switch includes an uplink port coupled to the PNIC; the virtual switch includes a first port coupled to a network manager, separate from the hypervisor, configured to manage a logical overlay network; the virtual switch includes a second port coupled to a virtual computing instance (VCI), separate from the hypervisor, configured as coupled to the logical overlay network” have been fully considered and are persuasive. The rejections of claims 1-17 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Li et al. (US 2018/0302243 A1), which directed to a data packet processing method includes cloud management platform sends virtual private cloud (VPC) network 
Uberoy et al. (US 2019/0215200 A1), which direct to a process and/or apparatus capable of facilitating network communication via a directly accessible network interface controller (“NIC”) in a virtualized environment. The process receive a packet stream traveling from a virtual machine (“VM”) to a direct-access configured NIC (“DCN”). After forwarding from an embedded switch (“eSwitch”) of the DCN to a virtual switch (“vSwitch”) residing in a hypervisor or VM monitor in accordance with at least a portion of content of the packet stream, a processed packet stream is generated by the hypervisor in response to the packet stream.
None of these references, take alone or in combination, teaches the claims as, “a virtual switch in a hypervisor, wherein: the virtual switch includes an uplink port coupled to the PNIC; the virtual switch includes a first port coupled to a network manager, separate from the hypervisor, configured to manage a logical overlay network; the virtual switch includes a second port coupled to a virtual computing instance (VCI), separate from the hypervisor, configured as coupled to the logical overlay network” and 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

GUANG W. LI
Primary Examiner
Art Unit 2478


November 17, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478